


110 HR 4900 IH: Bureau of Alcohol, Tobacco, Firearms,

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4900
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. King of Iowa (for
			 himself and Mr. Space) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform the Bureau of Alcohol, Tobacco, Firearms, and
		  Explosives, modernize firearms laws and regulations, protect the community from
		  criminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives Reform and Firearms Modernization Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Bureau of Alcohol, Tobacco, Firearms, and Explosives
				Modernization and Reform
				Sec. 101. Graduated penalties for civil violations by Federal
				firearms licensees.
				Sec. 102. Consideration of Federal firearms license
				applications.
				Sec. 103. Definition of willfully.
				Sec. 104. Establishment of formal inspection, examination, and
				investigative guidelines.
				Sec. 105. Limitations on use of firearms purchaser
				information.
				Sec. 106. Liquidation of inventory in Federal firearms license
				expiration, surrender, or revocation cases.
				Sec. 107. Opportunity to cure violations after acquisition of
				firearms business.
				Sec. 108. Standards for criminal violations of recordkeeping
				requirements.
				Sec. 109. Authority to collect information on explosives stored
				under State law; regulations governing storage of explosives made applicable to
				storage of explosives by agencies operating under State law.
				Sec. 110. Effective date.
				Title II—Firearms Corrections and Improvements
				Sec. 201. Correction of nonsubstantive error in age limit
				provision.
				Sec. 202. Possession and transfer of machineguns for industry
				testing and security contracting.
				Sec. 203. Elimination of obsolete language added by the Brady
				Handgun Violence Prevention Act.
				Sec. 204. Ban on tax or fee for background check by the
				national instant criminal background check system.
				Sec. 205. Elimination of written permission requirement for
				supervised handgun use.
				Sec. 206. Modification of procedures for sharing of multiple
				handgun sales reports.
				Sec. 207. Ban on electronic retrieval of inactive licensee
				information.
				Sec. 208. Trace disclosure.
				Sec. 209. Barrel and receiver importation.
				Sec. 210. Clarifications relating to manufacturing of
				firearms.
				Title III—Criminal Gun Enforcement Improvements
				Sec. 301. Possession of firearms by dangerous
				felons.
			
		IBureau of Alcohol,
			 Tobacco, Firearms, and Explosives Modernization and Reform
			101.Graduated
			 penalties for civil violations by Federal firearms licensees
				(a)In
			 generalSection 923 of title 18, United States Code, is amended
			 by striking subsections (e) and (f) and inserting the following:
					
						(e)(1)(A)If the Attorney General determines that a
				licensee under this section has willfully violated any provision of this
				chapter or any regulation prescribed under this chapter, the Attorney General
				may—
									(i)if the violation is of a minor
				nature—
										(I)impose on the licensee a civil
				money penalty of not more than $1,000 for each such violation, except that the
				total amount of penalties imposed on a licensee under this subclause for
				violations arising from a single inspection or examination shall not exceed
				$5,000; or
										(II)suspend the license for not more
				than 30 days, and specify the circumstances under which the suspension is to be
				terminated, if, in the period for which the license is in effect, there have
				been at least 2 prior occasions on which the licensee has been determined to
				have violated this chapter; or
										(ii)if the violation is of a serious
				nature—
										(I)impose on the licensee a civil
				money penalty of not more than $2,500 for each such violation, except that the
				total amount of penalties imposed on a licensee under this subclause for a
				violation arising from a single inspection or examination shall not exceed
				$15,000;
										(II)suspend the license for not more
				than 90 days, and specify the circumstances under which the suspension is to be
				terminated;
										(III)revoke the license; or
										(IV)take the actions described in
				subclauses (I) and (II), or subclauses (I) and (III).
										(B)(i)(I)In determining the
				amount of a civil money penalty to impose under subparagraph (A) on a licensee,
				the nature and severity of the violation involved, the size of the firearms
				business operated by the licensee, and the prior record of the licensee shall
				be considered.
										(II)On request of the licensee, the
				Attorney General may consider the ability of the licensee to pay a civil money
				penalty, and may allow the licensee to submit documents and information to
				establish the ability of the licensee to pay. The Attorney General shall not
				make part of any public record any document or information so submitted, and
				shall return to the licensee any such document or information.
										(III)The total amount of penalties
				imposed on a licensee under subparagraph (A) with respect to violations of a
				minor nature and of a serious nature arising from a single inspection or
				examination shall not exceed $15,000.
										(ii)For purposes of subparagraph (A),
				violation of a provision of this chapter with respect to 2 or more firearms
				during a single transaction shall be considered a single violation of the
				provision.
									(iii)The Attorney General may defer, or
				suspend, in whole or in part, the imposition of a civil money penalty on a
				licensee whose license is suspended under this paragraph.
									(C)For purposes of subparagraph
				(A):
									(i)A violation of this chapter shall be
				considered to be of a serious nature if the violation—
										(I)results in or could have resulted
				in the transfer of a firearm or ammunition to a person prohibited from
				possessing or receiving the firearm or ammunition under this chapter or under
				State or local law;
										(II)obstructs or could have
				obstructed a bona fide criminal investigation or prosecution, or an inspection
				or examination under this chapter; or
										(III)prevents or could have prevented
				a licensee from complying with subsection (a)(7), (a)(8), (b)(1), (b)(3),
				(b)(4), (j), (k), (o), or (p) of section 922, subsection (g)(7) of this
				section, or subsection (b) or (h) of section 924.
										(ii)A violation of this chapter shall be
				considered to be of a minor nature if the violation is not of a serious
				nature.
									(D)The Attorney General may not commence
				an enforcement action under subparagraph (A) with respect to a violation, after
				the 5-year period that begins with—
									(i)the date the violation occurred;
				or
									(ii)if the licensee intentionally
				obstructed discovery of the violation, the date the violation is
				discovered.
									(2)(A)Not less than 30 days
				before the effective date of any penalty imposed on a licensee by reason of a
				determination made under paragraph (1), the Attorney General shall send the
				licensee a written notice—
									(i)of the determination, and the grounds
				on which the determination was made;
									(ii)of the nature of the penalty;
				and
									(iii)that the licensee may, within 30
				days after receipt of the notice, request a hearing to review the
				determination.
									(B)A hearing to review a determination
				made under paragraph (1) with respect to a licensee shall not be held unless
				the licensee requests such a hearing within 30 days after receiving the notice
				of the determination sent pursuant to subparagraph (A).
								(C)On timely receipt from the licensee
				of a request for such a review, the Attorney General shall stay the imposition
				under paragraph (1) of any penalty involved, pending resolution of the review,
				unless, in the case of a suspension or revocation of a licensee, the Attorney
				General establishes, at a hearing before an administrative law judge, by clear
				and convincing evidence, that the continued operation by the licensee of the
				business poses an immediate and grave threat to public safety.
								(3)(A)Within 90 days after timely receipt from a
				licensee of a request to review a determination made under paragraph (1) (or at
				such later time as is agreed to by the Attorney General and the licensee), an
				administrative law judge shall hold a hearing, at a location convenient to the
				licensee, to review the determination.
								(B)Not less than 30 days before the
				hearing, the Attorney General shall deliver to the licensee—
									(i)a document identifying each person
				whom the Attorney General intends to call as a witness during the
				hearing;
									(ii)a copy of each document which will be
				introduced as evidence at the hearing; and
									(iii)copies of all documents on which the
				determination is based.
									(C)Within 90 days after the hearing, the
				administrative law judge shall issue a written decision setting forth findings
				of fact and conclusions of law, and a decision as to whether to affirm, modify,
				or reverse the determination.
								(D)On request of the licensee, the Attorney
				General shall stay the effective date of any penalty, suspension, or revocation
				until there has been a final, nonreviewable judgment with respect to the
				determination involved, unless, in the case of a suspension or revocation of a
				licensee, the Attorney General establishes, at a hearing before an
				administrative law judge, by clear and convincing evidence, that the continued
				operation by the licensee of the business poses an immediate and grave threat
				to public safety.
								(E)The action of an administrative law
				judge under this subsection shall be considered final agency action for all
				purposes, and may be reviewed only as provided in subsection (f).
								(4)This subsection shall not be
				interpreted to affect the authority of the Attorney General under section
				922(t)(5).
							(f)(1)Within 60 days after a
				party receives a notice issued under subsection (d)(3) of a decision to deny a
				license, or a notice issued under subsection (e)(3)(C) of a determination to
				impose a civil money penalty or to suspend or revoke a license, the party may
				file a petition with the United States district court for the district in which
				the party resides or has a principal place of business for a de novo review of
				the decision or determination.
							(2)In a proceeding conducted under this
				paragraph, the court shall, on application of a party, consider any evidence
				submitted by the parties to the proceeding whether or not the evidence was
				considered at the hearing held under subsection (d)(3) or (e)(3).
							(3)If the court decides that the
				decision or determination was not authorized, the court shall order the
				Attorney General to take such action as may be necessary to comply with the
				judgment of the court.
							(4)If criminal proceedings are instituted
				against a licensee alleging any violation of this chapter or of a regulation
				prescribed under this chapter, and the licensee is acquitted of the charges, or
				the proceedings are terminated, other than upon motion of the Government before
				trial on the charges, the Attorney General shall be absolutely barred from
				denying a license under this chapter, suspending or revoking a license granted
				under this chapter, or imposing a civil money penalty under subsection (e), if
				the action would be based in whole or in part on the facts which form the basis
				of the criminal charges. The Attorney General may not institute a proceeding to
				suspend or revoke a license granted under this chapter, or to impose a civil
				money penalty under subsection (e), more than 1 year after the filing of the
				indictment or
				information.
							.
				(b)Conforming
			 amendment to procedure applicable to denial of application for
			 licenseSection 923(d) of such title is amended by adding at the
			 end the following:
					
						(3)If the Attorney General denies an
				application for a license, an administrative law judge of the Department of
				Justice shall, on request by the aggrieved party, promptly hold a hearing to
				review the denial, at a location convenient to the aggrieved party. If, after
				the hearing, the administrative law judge decides not to reverse the denial,
				the administrative law judge shall give notice of the final denial decision to
				the aggrieved
				party.
						.
				102.Consideration of
			 Federal firearms license applications
				(a)In
			 generalSection 923(d) of
			 title 18, United States Code, as amended by section 101(b) of this Act, is
			 amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4) and
			 inserting after paragraph (1) the following:
					
						(2)The Attorney General shall make a
				preliminary determination as to whether to approve or deny an application
				submitted under subsection (a) or (b). If the preliminary determination is to
				deny the application, the Attorney General shall notify the applicant in
				writing of the preliminary determination and the reasons for the preliminary
				determination, and shall afford the applicant an opportunity to supplement the
				application with additional information and to request a hearing on the
				application. If the applicant, in a timely manner, requests such a hearing, the
				Attorney General shall hold the hearing at a location convenient to the
				applicant, and shall notify the applicant in writing of the time and place of
				the
				hearing.
						.
				(b)Conforming
			 amendmentSection 923(f) of such title, as amended by section
			 2(a) of this Act, is amended by striking (d)(3) each place it
			 appears and inserting (d)(4).
				103.Definition of
			 willfullySection 923(e) of
			 title 18, United States Code, as amended by section 101(a) of this Act, is
			 amended by adding at the end the following:
				
					(5)For purposes of this subsection, the term
				willfully means, with respect to conduct of a person, that the
				person knew of a legal duty, and engaged in the conduct knowingly and in
				intentional disregard of the
				duty.
					.
			104.Establishment
			 of formal inspection, examination, and investigative guidelinesThe Attorney General shall establish
			 guidelines for how the Bureau of Alcohol, Tobacco, Firearms, and Explosives is
			 to conduct inspections, examinations, or investigations of possible violations
			 of chapters 40 and 44 of title 18, United States Code.
			105.Limitations on
			 use of firearms purchaser informationSection 923(g)(1)(D) of title 18, United
			 States Code, is amended in the last sentence by inserting , except that
			 information identifying a person who has purchased or received firearms or
			 ammunition and who is not prohibited from doing so may not be so made available
			 or so provided unless the agency involved has certified that the agency will
			 not disclose the information to any entity other than a court, federal, State
			 or local law enforcement agency, or prosecutor before the
			 period.
			106.Liquidation of
			 inventory in Federal firearms license expiration, surrender, or revocation
			 casesSection 923 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					(m)(1)Except as provided in
				paragraph (2), a person whose license issued under this chapter is expired,
				surrendered, or revoked shall be afforded 60 days from the effective date of
				the expiration, surrender, or revocation to liquidate the firearms inventory of
				the person, which time may be extended upon a showing of reasonable cause.
				During such 60-day period (including any extension of the period), the license
				involved shall continue to be considered valid.
						(2)Paragraph (1) shall not apply with respect
				to a person if a United States District Court for the judicial district in
				which the person resides or in which the principal place of business of the
				person subject to the license is located finds, by clear and convincing
				evidence, that the continued operation by the person of the business poses an
				immediate and grave threat to public
				safety.
						.
			107.Opportunity to
			 cure violations after acquisition of firearms businessSection 923 of title 18, United States Code,
			 is further amended by adding at the end the following:
				
					(n)If the Attorney General is made aware that
				a business licensed under this chapter has transferred to a surviving spouse or
				child of the licensee, to an executor, administrator, or other legal
				representative of a deceased licensee; or to a receiver or trustee in
				bankruptcy, or an assignee for benefit of creditors, and, before the transfer,
				or on the first inspection or examination by the Attorney General of the
				records of the licensee after the transfer, the licensee is found to be
				operating the business in violation of this chapter, the Attorney
				General—
						(1)shall notify the
				transferee of the violation by the transferor; and
						(2)shall not presume
				that the transferee is committing the
				violation.
						.
			108.Standards for
			 criminal violations of recordkeeping requirementsSection 922(m) of title 18, United States
			 Code, is amended—
				(1)by striking
			 any false entry and inserting a materially false
			 entry;
				(2)by striking
			 appropriate entry and inserting a materially significant
			 entry; and
				(3)by
			 striking properly maintain and inserting retain custody
			 of.
				109.Authority to collect
			 information on explosives stored under State law; regulations governing storage
			 of explosives made applicable to storage of explosives by agencies operating
			 under State law
				(a)Authority To
			 collect information on explosives stored under State law
					(1)In
			 generalSection 846 of title 18, United States Code, is amended
			 by adding at the end the following:
						
							(c)Each agency operating under the law of any
				State or political subdivision thereof that stores or keeps explosive materials
				shall submit to the Attorney General, at such time as the Attorney General
				shall prescribe in regulations, a written report that specifies each location
				at which the agency stores or keeps explosive materials that have been shipped
				or transported in interstate or foreign commerce, and the types and amounts of
				such explosive materials that are stored or kept at the
				location.
							.
					(2)RegulationsWithin
			 6 months after the date of the enactment of this section, the Attorney General
			 shall prescribe the regulations referred to in section 846(c) of title 18,
			 United States Code.
					(b)Regulations
			 governing storage of explosives made applicable to storage of explosives by
			 agencies operating under State lawSubpart K of part 555 of subchapter C of
			 chapter II of title 27, Code of Federal Regulations, shall apply with respect
			 to the storage by agencies operating under the law of any State or political
			 subdivision thereof of explosive materials that have been shipped or
			 transported in interstate or foreign commerce.
				110.Effective
			 dateThis title and the
			 amendments made by this title shall take effect at the end of the 180-day
			 period that begins with the date of the enactment of this Act.
			IIFirearms
			 Corrections and Improvements
			201.Correction of
			 nonsubstantive error in age limit provisionSection 922(b)(1) of title 18, United States
			 Code, is amended to read as follows:
				
					(1)any firearm or
				ammunition to any individual who the licensee knows or has reasonable cause to
				believe has not attained 18 years of age, and, if the firearm is other than a
				shotgun or rifle, or the ammunition is for a firearm other than a shotgun or
				rifle, to any individual who the licensee knows or has reasonable cause to
				believe has not attained 21 years of
				age;
					.
			202.Possession and
			 transfer of machineguns for industry testing and security contracting
				(a)Machineguns for
			 Federal contractorsSection 922(a)(4) of title 18, United States
			 Code, is amended by striking except and all that follows and
			 inserting
					
						except—(A)as specifically
				authorized by the Attorney General consistent with public safety and necessity;
				or
						(B)to comply with a
				contract between any person and the United States which requires that person to
				provide national security services for the United States or any training
				related to such
				services;
						.
				(b)Sale or delivery
			 of machineguns to Federal contractorsSection 922(b) of such
			 title is amended by adding at the end the following: Paragraphs (2) and
			 (4) of this subsection shall not apply to a sale or delivery to comply with a
			 contract between any person and the United States which requires that person to
			 provide national security services for the United States or any training
			 related to the services..
				(c)Post-86
			 machineguns for testing, research and development, training, and
			 securitySection 922(o) of such title is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 or at the end of subparagraph (A); and
						(B)by redesignating subparagraph (B) as
			 subparagraph (F) and inserting after subparagraph (A) the following:
							
								(B)a transfer to, or possession by, a
				person to comply with a contract between that person and the United States
				which requires the person to provide national security services for the United
				States or any training related to the services;
								(C)a transfer to, or possession by, a
				licensed manufacturer or licensed importer solely for testing, research,
				design, or development of ammunition or a firearm;
								(D)a possession by a licensed
				manufacturer or licensed importer for the purposes of training persons to whom
				a machinegun, manufactured or imported by the licensee, may be transferred as
				described in subparagraph (A) or (B);
								(E)a
				transfer to or possession by a licensed manufacturer, licensed importer, or
				licensed dealer for a professional theatrical purpose if the licensee—
									(i)is registered under section 5802 of the
				National Firearms Act;
									(ii)holds a valid permit or license under State
				law to engage in business as a theatrical firearms dealer or equivalent
				statutory designation;
									(iii)derives not less than 80 percent of income
				from the firearms business from the use of firearms by professional motion
				picture or television productions that are distributed to or produced for a
				national or international audience;
									(iv)before possessing a machinegun under this
				subparagraph, provides the Attorney General with documentation that—
										(I)the
				licensee meets the requirements of clauses (i) through (iii); and
										(II)the transfer or possession, as the case
				may be, is for such purpose; and
										(v)establishes that the number of machineguns
				sought by the licensee is reasonable for the film, production, or performance
				for which the machineguns are requested;
				or
									; and
						(2)by adding at the
			 end the following:
						
							(3)A
				person who receives, possesses, transports, imports, or uses a weapon,
				ammunition, or a device under subsection (b) of this section, shall be subject
				to a background check every 3 years by the Attorney General, based on
				fingerprints and including a background check under section 103(b) of the Brady
				Handgun Violence Protection Act (Public Law 103–159; 18 U.S.C. 922 note) to
				determine whether the person is prohibited from possessing or receiving a
				firearm under Federal or State law. Any person who receives, possesses,
				transports, imports, or uses a weapon, ammunition or a device under subsection
				(b) of this section shall be subject to subsections (g) and (n) of this
				section.
							.
					(d)Importation of
			 machinegunsSection 925(d) of such title is amended—
					(1)in paragraph (3),
			 by striking or at the end;
					(2)in paragraph (4),
			 by striking the period and inserting a semicolon; and
					(3)by inserting after
			 paragraph (4) the following:
						
							(5)is imported or brought in for a purpose
				described in section 922(o)(2); or
							(6)a machinegun being imported or brought in
				for a purpose described in section
				922(o)(2)(E).
							.
					(e)Importation
			 under the National Firearms ActSection 5844 of the National
			 Firearms Act (26 U.S.C. 5844) is amended—
					(1)by striking
			 or at the end of paragraph (2); and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)a machinegun being
				imported or brought in to comply with a contract between any person and the
				United States which requires the person to provide national security services
				for the United States or any training related to the services;
							(5)a machinegun being
				imported or brought in by a registered importer or registered manufacturer for
				the purpose of training persons who acquire machineguns pursuant to paragraph
				(1) that were manufactured or imported by the registrant; or
							(6)a machinegun being imported or brought in
				for a purpose described in section 922(o)(2)(E) of title 18, United States
				Code;
							.
					(f)National
			 security services definedSection 921(a) of such title is amended
			 by adding at the end the following:
					
						(36)The term national security
				services means any protective, defensive, or security services provided
				pursuant to a contract with a department or agency of the United States.
						(37)The term professional theatrical
				purpose means the use of firearms in a motion picture or television
				production which is expected to be produced, distributed, marketed, or shown by
				a member of a nationally recognized professional trade association related
				primarily to motion picture and television production, as determined by the
				Attorney
				General.
						.
				(g)Effective
			 dateThe amendments made by this section shall take effect after
			 the 180-day period that begins with the date of the enactment of this
			 Act.
				203.Elimination of
			 obsolete language added by the Brady Handgun Violence Prevention
			 ActSection 922 of title 18,
			 United States Code, is amended—
				(1)by striking
			 subsection (s); and
				(2)in
			 subsection (t)(1), by striking Beginning and all that follows
			 through a licensed and inserting A
			 licensed.
				204.Ban on tax or
			 fee for background check by the national instant criminal background check
			 systemSection 922(t) of title
			 18, United States Code, is amended by adding at the end the following:
				
					(7)The Attorney General shall not charge
				any tax or fee for any background check conducted pursuant to this
				subsection.
					.
			205.Elimination of
			 written permission requirement for supervised handgun useSection 922(x)(3)(A) of title 18, United
			 States Code, is amended—
				(1)in clause (ii), by striking subclause (II)
			 and inserting the following:
					
						(II)with
				respect to ranching or farming activities, target practice, hunting, or a
				course of instruction in the safe and lawful use of a handgun, as described in
				clause (i), a juvenile may possess and use a handgun or ammunition without the
				prior written consent, if the parent or legal guardian is present at all times
				and the juvenile acts at the direction of a parent, legal guardian, or other
				adult who is not prohibited by Federal, State, or local law from possessing a
				firearm;
						;
				and
				(2)in clause (iii), by inserting except
			 as provided in clause (ii)(II), after (iii).
				206.Modification of
			 procedures for sharing of multiple handgun sales reportsSection 923(g)(3)(A) of title 18, United
			 States Code, is amended—
				(1)by striking and to the department of
			 State police and all that follows through took place;
			 and
				(2)by adding at the
			 end the following: On request by a State or local law enforcement agency
			 of the jurisdiction in which the sale or other disposition took place, the
			 Attorney General may provide the report to the agency, unless the agency failed
			 to make the certification required by subparagraph (B) for the most recent
			 6-month period for which the certification is so required..
				207.Ban on
			 electronic retrieval of inactive licensee informationSubsection 923(g)(4) of title 18, United
			 States Code, is amended by adding at the end the following: The Attorney
			 General shall not electronically retrieve information gathered pursuant to this
			 paragraph by name or by any personal identification code..
			208.Trace
			 disclosure
				(a)In
			 generalSection 923(g) of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						(8)(A)Notwithstanding any other provision of law,
				information required to be kept by licensees pursuant to this subsection, or
				required to be reported pursuant to paragraphs (3) and (7) of this subsection,
				and information in the firearms trace system database maintained by the
				National Trace Center of the Bureau of Alcohol, Tobacco, Firearms, and
				Explosives, including all information received or generated by the Bureau in
				connection with a request to trace a firearm—
								(i)shall not be disclosed by the Attorney
				General to any entity, except—
									(I)to an official of a Federal, State,
				local, or foreign law enforcement agency, or a Federal, State, or local
				prosecutor, solely in connection with bona fide criminal investigative purposes
				or prosecutions, not to be used or disclosed for any other purpose;
									(II)to a Federal official for national
				security, intelligence, or counterterrorism purposes, and not to be used or
				disclosed for any other purpose;
									(III)for use in an action or
				proceeding commenced by the Attorney General to enforce this chapter, the
				National Firearms Act, or chapter 3 of the Arms Export Control Act, or a review
				of such an action or proceeding; or
									(IV)for use in an action or proceeding
				commenced by the Secretary of the Treasury to enforce part III of subchapter D
				of chapter 32 of the Internal Revenue Code of 1986, or a review of such an
				action or proceeding; and
									(ii)shall not be disclosed to any Federal,
				State, local, or foreign law enforcement agency, or a Federal, State, or local
				prosecutor, except in connection with bona fide criminal investigative purposes
				or prosecutions.
								Nothing
				in this paragraph shall be construed to prevent the sharing or exchanging of
				the information among and between Federal, State, local, or foreign law
				enforcement agencies and Federal, State, or local prosecutors solely in
				connection with bona fide criminal investigative purposes or prosecutions, or
				among and between national security, intelligence, or counterterrorism
				officials solely in connection with national security, intelligence, or
				counterterrorism purposes.(B)Information in the firearms trace
				system database maintained by the National Trace Center of the Bureau of
				Alcohol, Tobacco, Firearms, and Explosives, including all information received
				or generated by the Bureau in connection with a request to trace a firearm,
				shall be immune from legal process, shall not be subject to subpoena or other
				discovery, shall not be used, relied on, or disclosed in any manner, and shall
				not be admissible as evidence, nor shall testimony or other evidence based on
				the information be admissible as evidence, in any civil action pending on or
				filed after the effective date of this subparagraph in any State or Federal
				court, or in any administrative proceeding other than a proceeding commenced by
				the Bureau to enforce this chapter, the National Firearms Act, or chapter 3 of
				the Arms Export Control Act, or a review of such an action or
				proceeding.
							(C)This paragraph shall not be construed to
				prevent the disclosure of statistical information concerning total production,
				importation, and exportation by each licensed importer and licensed
				manufacturer.
							.
				(b)Exemption of law
			 enforcement officers from criminal penalties
					(1)In
			 generalSection 925(a) of such title is amended by adding at the
			 end the following:
						
							(6)Section 924(a)(1)(D) shall not apply
				to the violation of section 923(g)(8) by an official of any Federal, State, or
				local law enforcement
				agency.
							.
					(2)Conforming
			 amendmentSection 924(a)(1) of such title is amended by striking
			 in section 929 and inserting section 925(a)(6) or
			 929.
					209.Barrel and
			 receiver importation
				(a)In
			 generalSection 925(e) of
			 title 18, United States Code, is amended—
					(1)in paragraph (1),
			 by striking , and and inserting a period;
					(2)by adding at the
			 end the following:
						
							(3)All frames or
				receivers of rifles, or barrels for firearms other than handguns, if the
				importation is for repair or replacement
				purposes.
							.
					(b)Governmental
			 importsSection 925(a)(1) of such title is amended by inserting
			 , barrel, after or importation of any
			 firearm.
				210.Clarifications
			 relating to manufacturing of firearms
				(a)Clarification of
			 definition of manufacturingSection 921(a)(10) of title 18, United
			 States Code, is amended by adding at the end the following: The term
			 ‘manufacturing’ shall not include repairing firearms, making or fitting special
			 barrels, stocks, trigger mechanisms, or other parts to firearms, or engraving
			 or otherwise altering the appearance of firearms..
				(b)Clarification of
			 definition of dealerSection
			 921(a)(11)(B) of title 18, United States Code, is amended by striking or
			 trigger mechanisms to firearms and inserting trigger mechanisms,
			 or other parts to firearms, or engraving or otherwise altering the appearance
			 of firearms.
				IIICriminal Gun
			 Enforcement Improvements
			301.Possession of
			 firearms by dangerous felons
				(a)In
			 generalSection 924(e) of
			 title 18, United States Code, is amended by striking all that precedes
			 paragraph (2) and inserting the following:
					
						(e)(1)In the case of a person who violates
				section 922(g) and has previously been convicted by any court referred to in
				section 922(g)(1) of a violent felony or a serious drug offense shall—
								(A)in
				the case of 1 such prior conviction, if more than 10 years has elapsed since
				the later of the date of the conviction or the date of the release of the
				person from imprisonment for the conviction, be imprisoned for not more than 15
				years, fined under this title, or both;
								(B)in
				the case of 2 such prior convictions for violations committed on occasions
				different from one another, if not more than 10 years has elapsed since the
				later of the date of the most recent such conviction and the date of the
				release of the person from imprisonment for the most recent such conviction, be
				imprisoned for not more than 20 years, fined under this title, or both;
				and
								(C)in
				the case of 3 such prior convictions for violations committed on occasions
				different from one another, if not more than 10 years has elapsed since the
				later date of the most recent such conviction or the date of the release of the
				person from imprisonment for the most recent such conviction, be imprisoned for
				any term of years not less than 15 years or for life and fined under this
				title, and notwithstanding any other provision of law, the court shall not
				suspend the sentence of, or grant a probationary sentence to, such person with
				respect to the conviction under section
				922(g).'.
								.
				(b)Amendment to
			 sentencing guidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of such title, as amended
			 by subsection (a) of this section.
				
